     Case 4:15-cv-00287-WTM-CLR Document 101 Filed 06/22/20 Page 1 of 2



               IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


CMFG LIFE INSURANCE COMPANY,
f/k/a CUNA Mutual Insurance
Society,

      Interpleader Plaintiff,

V.                                                 CASE NO. CV415-287


MARCIA BASHLOR HARRISON,


      Defendant, Cross-Claimant,
      and Cross-Defendant,



JAMES B. HARDY, III, Executor
of the Estate of HILDA HALLOWS
BASHLOR,

      Defendant and Cross-
      Claimant.



                    CONSENT ORDER and FINAL JUDGMENT


      In accordance with this Court's order granting the parties'

joint    motion    for   disbursement      (Doc.     100),     the    Court   hereby

ADOPTS   the   parties'       CONSENT    JUDGMENT.    (Doc.     99,    Attach.    1).

Therefore, it is ORDERED and ADJUDICATED that:

      1. MARCIA BASHLOR HARRISON shall be entitled to an award of
         $120,000.00 of the proceeds held within this Court's
         Registry, and the Clerk of Court shall cause such funds
         to be made payable to ^'Marcia Bashlor Harrison" and
         delivered       to   her   counsel     of    records,        Christian    J.
         Steinmetz III, Esq., Post Office Box 10085, Savannah, GA
         31412-0285.


      2. JAMES B. HARDY III, as Executor of the Estate of HILDA
         HALLOWS    BASHLOR,     shall    be   entitled   to    an    award   of all
         proceeds remaining in the Court's registry after those
   Case 4:15-cv-00287-WTM-CLR Document 101 Filed 06/22/20 Page 2 of 2



       awarded  to   Harrison  are  disgorged  as   provided  in
       Paragraph 1 of this Order. The Clerk of Court shall cause
       such funds to be made payable to "JAMES B. HARDY III, as
       Executor    of    the   Estate   of   HILDA    HALLOWS   BASHLOR   and    his
       attorneys, Olivetti, McCray & Withrow, LLC" and delivered
       to his counsel of records. Daphne S. Withrow, Esq., Post
       Office Box 7906, Hilton Head Island, SC 29938.

     3. All    claims,    counterclaims,        and    cross-claims       of    both
       Harrison     and    Hardy    pending       in    this    case   shall      be
       dismissed with prejudice.

     4. Each party shall bear his or her own costs of litigation,
        including attorneys' fees.

     5. This   Consent    Order    shall     constitute    the   Court's       Final
       Judgment in this case pursuant to Federal Rule of Civil
       Procedure 54.


    As this Order resolves all pending matters in this case,

the Clerk of Court is DIRECTED to enter this Final Judgment and

close this case.


     SO ORDERED this            day of June 2020.




                               WILLIAM T. MOORE, JR.
                               UNITED STATES DISTRICT COURT
                               SOUTHERN      DISTRICT OF GEORGIA
